Trace W. Rakestraw State Street 1 Iron Street CCB 1102 Boston, MA 02210 Tel +1 Fax +1 TWRakestraw@StateStreet.com December 1, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: iShares Trust (the “Trust”) Securities Act File No. 333-92935; Investment Company Act File No. 811-09729 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Trust, please accept this letter as certification that the Prospectuses for the following Trust funds, each dated December 1, 2015, do not differ from those contained in Post-Effective Amendment No. 1,538 to the Trust’s Registration Statement on Form N-1A, filed electronically on November 24, 2015: iShares China Large-Cap ETF iShares Core MSCI EAFE ETF iShares Core MSCI Europe ETF iShares Core MSCI Pacific ETF iShares Core MSCI Total International Stock ETF iShares Currency Hedged MSCI ACWI ETF iShares Currency Hedged MSCI ACWI ex U.S. ETF iShares Currency Hedged MSCI EAFE ETF iShares Currency Hedged MSCI EAFE Small-Cap ETF iShares Exponential Technologies ETF iShares FactorSelect MSCI Global ETF iShares FactorSelect MSCI International ETF iShares FactorSelect MSCI Intl Small-Cap ETF iShares FactorSelect MSCI USA ETF iShares FactorSelect MSCI USA Small-Cap ETF iShares MSCI ACWI ETF iShares MSCI ACWI ex U.S. ETF iShares MSCI ACWI Low Carbon Target ETF iShares MSCI All Country Asia ex Japan ETF iShares MSCI Asia ex Japan Minimum Volatility ETF iShares MSCI China A ETF iShares MSCI EAFE ETF iShares MSCI EAFE Growth ETF iShares MSCI EAFE Small-Cap ETF iShares MSCI EAFE Value ETF iShares MSCI Europe Financials ETF iShares MSCI Europe Minimum Volatility ETF iShares MSCI Europe Small-Cap ETF iShares MSCI International Developed Momentum Factor ETF iShares MSCI International Developed Quality Factor ETF iShares MSCI International Developed Size Factor ETF iShares MSCI International Developed Value Factor ETF iShares MSCI Japan Minimum Volatility ETF iShares MSCI Kokusai ETF iShares MSCI UAE Capped ETF iShares MSCI USA Minimum Volatility ETF iShares MSCI USA Momentum Factor ETF iShares MSCI USA Quality Factor ETF iShares MSCI USA Size Factor ETF iShares MSCI USA Value Factor ETF iShares North American Natural Resources ETF iShares North American Tech ETF iShares North American Tech-Multimedia Networking ETF iShares North American Tech-Software ETF iShares PHLX Semiconductor ETF iShares U.S. CapEx ETF If you have any questions, please do not hesitate to contact Benjamin J. Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124 or me at (617) 662-1501. Yours truly, /s/ Trace W. Rakestraw Trace W. Rakestraw Assistant Secretary cc:Benjamin J. Haskin, Esq.
